FILE       "J'JRT OF APPEALS
                                                          1?thCcur; or Appeals District



       \o
                                                         CATHY S. LUSK, C

   fffOfY)     Ross ClwelaJ RiWfc/i $J$f&Mi
               30C) 5pur Ift
                Te.ogue* IX, 758k0

      Re

             rkflO*
                  J- looJ J like Ca InVOxCe /£f>finn&7? for \\nt fieporfefS
             i?£.corci o-T toy 6^J all pre,-Trio I mormo^ o\ uiaich ^t(t
             (taae^leJ \u W \foA<,cr\hed[stt Clerks RtcorJ 00095")
             CduMs Order L5^ CMs kWd 101 J Tlo^k Yo\* ForYo^r
             AsSiSW* In -r/nvS Mc.fr Pf



 7^ This D/Jeuwen~f u;&S JY<?parW by ^im^vyHill rht-fd Mr,R\(.hcrdsa/)5


 & VlectSi iocwofd tW f^audsred Itvaifg /£s4i>aT£ fo Mr: KiUnarvison




C.c,F.1e                                    i of i